DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted October 18, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
 Lines 15 and 16 recite “becomes away”.  It is unclear what “becomes away” means.  For examination purposes, the Examiner is interpreting the phrase to mean “moves away”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2013/0130098).
Regarding claim 1, Lee et al. teaches a secondary battery (Title; Abstract) comprising: 

a lead tab (cathode lead 410, anode lead 420) extending outward from the electrode assembly (Fig. 4);
a first cover (cover type upper case member 210) for covering one surface of the electrode assembly (Fig. 4; para. [0052]); 
and a second cover (lower case member 220) for covering the other surface of the electrode assembly (Fig. 4; para. [0052]), wherein the electrode assembly has an outer periphery which has a rectangular shape when viewed from the one surface or the other surface (Fig. 4); the first cover and the second cover are bonded along the periphery so as to seal the electrode assembly (para. [0052]), and the inner periphery of the bonded region consists of: a first straight portion (along which upper end step 220a is located; Fig. 4) neighboring any one side from among a shorter side and a longer side of the electrode assembly (Fig. 4); a second straight portion (side steps 220b and 220c; Fig. 4) which is formed to have a shorter length than the other side from among the shorter side and the longer side of the electrode assembly and comes into contact with a point in the middle of the other side (Fig. 4); and an inclined portion (the portion of lower case 220 that curves up and away from 220c; Fig. 5) which extends from the second straight portion and becomes away from the electrode assembly as the inclined portion becomes away from the second straight portion (Fig. 5).
Regarding claim 2, Lee et al. teaches a secondary battery wherein the inner periphery of the bonded region connects the first straight portion and the inclined portion and further includes a curved portion having a predetermined radius of curvature (Fig. 5; 
Regarding claim 3, Lee et al. teaches a secondary battery wherein the lead tab extends across the shorter side of the electrode assembly, the first straight portion neighbors the shorter side of the electrode assembly, and the second straight portion has a shorter length than the longer side of the electrode assembly to come into contact with the longer side (Figs. 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0130098).
Regarding claim 4, Lee et al. is silent regarding a secondary battery wherein the wherein a length (L1) of the inclined portion, which is parallel with the shorter side of the electrode assembly, and a length (L2) of the inclined portion, which is parallel with the longer side of the electrode assembly, satisfy the following equation: L2 = 1 [mm] + 2.L1.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined portion of Lee et al. wherein a length (L1) of the inclined portion, which is parallel with the shorter side of the electrode assembly, and a length (L2) of the inclined portion, which is parallel with the longer side of the electrode assembly, satisfy the following equation: L2 = 1 [mm] + 2.L1 when doing so permits the secondary battery to be used in a variety of devices.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, modified Lee et al. is silent regarding a secondary battery wherein L1 and L2 values increase as the radius of curvature of the curved portion increases.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of L1 and L2 of modified Lee et al. wherein L1 and L2 values increase as the radius of curvature of the curved portion increases when doing so permits the secondary battery to be used in a variety of devices.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Lee et al. is silent regarding a secondary battery wherein the length (L2) of the inclined portion, which is parallel with the longer side of the electrode assembly, and a length (L3) of the second straight portion, satisfy the following expression of inequality: L3 + 1 [mm] ≥ 2.L2.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined portion of Lee et al. wherein the length (L2) of the inclined portion, which is parallel with the longer side of the electrode assembly, and a length (L3) of the second straight portion, satisfy the following expression of inequality: L3 + 1 [mm] ≥ 2.L2 when doing so permits the secondary battery to be used in a variety of devices.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.  It has been held that the configuration or shape of a claimed device is a matter of choice In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Lee et al. is silent regarding a secondary battery wherein the length (L1) of the inclined portion, which is parallel with the shorter side of the electrode assembly, the length (L2) of the inclined portion, which is parallel with the longer side of the electrode assembly, and a length (L3) of the second straight portion, satisfy both of the following expressions: L2 = 1[mm] + 2L1; and L3 + 1[mm] ≥ 2L2.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined portion of Lee et al. wherein the length (L1) of the inclined portion, which is parallel with the shorter side of the electrode assembly, the length (L2) of the inclined portion, which is parallel with the longer side of the electrode assembly, and a length (L3) of the second straight portion, satisfy both of the following expressions: L2 = 1[mm] + 2L1; and L3 + 1[mm] ≥ 2L2 when doing so permits the secondary battery to be used in a variety of devices.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CARMEN V LYLES-IRVING/
Primary Examiner, Art Unit 1724